                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                 3:19-cv-00039-FDW

AJANAKU MURDOCK,                    )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
                                    )                         ORDER
                                    )
FNU WILLIAMS, et al.,               )
                                    )
                  Defendants.       )
___________________________________ )


       THIS MATTER is before the Court on its own motion following the filing of a Motion to

Dismiss by Defendants FNU Horne and FNU Williams [Doc. 19].

       In accordance with Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), the Court advises

Plaintiff, who is proceeding pro se, that he has a right to respond to Defendants’ motion.1 The

Court also advises Plaintiff that failure to respond may result in Defendants being granted the relief

Defendants seek—that is, the dismissal of the Complaint.




1
  The Fourth Circuit did not hold in Roseboro that such notice is required for motions to dismiss.
Rather, the Fourth Circuit’s discussion in Roseboro regarding notice was directed to summary
judgment motions. See Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir. 1975) (“We agree
with the plaintiff, however, that there is another side to the coin which requires that the plaintiff
be advised of his right to file counter-affidavits or other responsive material and alerted to the
fact that his failure to so respond might result in the entry of summary judgment against him.”);
see also Norman v. Taylor, 25 F.3d 1259, 1261 (4th Cir. 1994) (“In Roseboro v. Garrison, 528
F.2d 309 (4th Cir. 1975), this circuit held that pro se plaintiffs must be advised that their failure
to file responsive material when a defendant moves for summary judgment may well result in
entry of summary judgment against them.”). Nevertheless, courts routinely issue Roseboro
notices for motions to dismiss, and the Court does so here.
                        IT IS, THEREFORE, ORDERED that:

                        Plaintiff shall respond to the pending Motion to Dismiss [Doc. 19] within 14 days of service

                        of this Order. Failure to file a timely response will likely lead to the dismissal of this

                        lawsuit against Defendants FNU Horne and FNU Williams.


Signed: March 3, 2020




                                                                 2
